Citation Nr: 1433024	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  96-42 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, claimed as secondary to service-connected residuals of a fractured right ankle.

2.  Entitlement to a disability rating in excess of 30 percent for service-connected residuals of a fractured right ankle.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran had active service from August 1955 to August 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 1995 (right ankle) and June 1999 (psychiatric disorder) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In an October 1999 rating decision, the RO determined that the Veteran was not competent to handle disbursement of funds.  The Veteran's spouse is his custodian for those purposes and on this appeal.

In May 1998, the Board remanded the Veteran's claim for an increased rating for his right ankle disability, and referred a claim for service connection for a psychiatric disorder.  In July 2001, the Board denied claims for an increased rating of the ankle disability and for service connection for a psychiatric disability.  In January 2003, pursuant to a December 2002 joint motion of the parties, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's July 2001 decision, and remanded for readjudication consistent with the motion.  After remands dated September 2003 and April 2004, the Board again denied the Veteran's claim of entitlement to service connection for a psychiatric disorder in an August 2004 decision.  Also in that August 2004 decision, the Board remanded the Veteran's claim for an increased rating for his service-connected right ankle disability.  In a September 2006 decision, the Court vacated the Board's August 2004 denial of service connection for a psychiatric disorder, and remanded the claim for additional development.  Pursuant to the Court's order, the Board remanded the claim in April 2007.  Also in that April 2007 remand, the Board noted that the Veteran's claim for an increased rating for his service-connected right ankle disability was still pending at the RO.  In April 2009 and April 2010, the Board again remanded the claims.

The Veteran has testified at three hearings in conjunction with the claims on appeal.  He testified before decision review officers (DROs) in April 1996 and August 2000.  The Veteran and his spouse also testified at a Central Office hearing before a now-retired Veterans Law Judge sitting in Washington, DC, in November 1997.  A transcript of the hearing is associated with the claims file.  In August 2003, the Veteran, through his representative, informed VA that he does not want another hearing before the Board, notwithstanding the fact that the Veterans Law Judge before whom he testified in November 1997 is no longer employed by the Board.  38 C.F.R. § 20.707.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a psychiatric disorder, claimed as secondary to service-connected residuals of a fractured right ankle, and entitlement to TDIU benefits are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

The Veteran's right ankle disability is not characterized by nonunion of the tibia and fibula, or by ankylosis, or by an abduction, adduction, inversion or eversion deformity.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for residuals of a fractured right ankle have not been met.  38 C.F.R. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, DC 5262 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

For an increased-compensation claim, section § 5103(a) requires, at a minimum, that the Secretary notify the claimant that, to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom., Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Further, if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant.  Additionally, the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  As with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation-e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.

Here, the duty to notify was satisfied by letters dated December 2003, November 2008, and June 2010, which were sent prior to the January 2014 readjudication of the claim.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained service treatment records, and private and VA treatment records.  Additionally, the AOJ requested the Veteran's records from the Social Security Administration (SSA), which returned a negative response in September 2005.

The Veteran was afforded VA compensation and pension examinations germane to his claims on appeal in April 1994, July 1995, April 1999, September 2000, September 2006, March 2011, and May 2013.  These examinations were adequate because the examiners based their opinions upon consideration of the Veteran's prior medical history, described the disability in sufficient detail so that the Board's evaluation will be fully informed, and supported all conclusions with analyses that the Board could consider and weigh against contrary opinions.  Additionally, the VA examinations of record fully describe the functional effects caused by the Veteran's disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

The claim for entitlement to a higher rating for service-connected residuals of a fractured right ankle was remanded by the Board for additional development in May 1998, September 2003, April 2004, August 2004, April 2009, and April 2010.  There has been substantial compliance with the Board's remand directives, insofar as VA obtained treatment records from the Veteran's VA and private physicians, provided the Veteran with examinations of his right ankle, and complied with the duties to notify and assist.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has been afforded hearings before a Veterans Law Judge (VLJ) in November 1997, and before two RO Decision Review Officers (DROs) in April 1996 and August 2000, in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ or DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board or DRO hearings.  By contrast, the hearings focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims.  As such, the Board finds that, consistent with Bryant, the VLJ and DROs complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

For the foregoing reasons, the Board concludes that VA made all reasonable efforts to obtain evidence necessary to substantiate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.



Analysis

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the United States Court of Appeals for Veterans Claims (Court) held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2013).

Under 38 C.F.R. § 4.71a, DC 5010, arthritis due to trauma and substantiated by x-ray findings is rated as degenerative arthritis.  Under DC 5003, for degenerative arthritis without compensable limitation of motion, a 10 percent rating applies where there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, and a 20 percent rating applies where there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  For the purpose of rating disability from arthritis, the shoulder, elbow, wrist, hip, knee, and ankle are considered major joints; multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities, the interphalangeal, metatarsal and tarsal joints of the lower extremities, the cervical vertebrae, the dorsal vertebrae, and the lumbar vertebrae, are considered groups of minor joints, ratable on a parity with major joints.  The lumbosacral articulation and both sacroiliac joints are considered to be a group of minor joints, ratable on disturbance of lumbar spine functions.  38 C.F.R. § 4.45(f).

VA granted service connection for residuals of a fractured right ankle sustained in a 1957 parachuting accident in a January 1960 rating decision, and assigned a 10 percent rating effective as of August 18, 1959-the day after separation from service.  In intervening rating decisions, the RO increased the Veteran's rating for his right ankle disability to 30 percent under 38 C.F.R. § 4.71a, DC 5262, effective as of January 7, 1994-the date of his current claim on appeal.

Under DC 5262, a 30 percent rating applies where there is malunion of the tibia and fibula with marked knee or ankle disability.  A 40 percent rating applies where there is nonunion of the tibia and fibula, with loose motion, requiring a brace.

Under DC 5270, a 30 percent rating applies where there is ankylosis of the ankle in plantar flexion, between 30° and 40°, or in dorsiflexion, between 0° and 10°.  A 40 percent rating applies where there is ankylosis of the ankle in plantar flexion at more than 40°, or in dorsiflexion at more than 10°, or with abduction, adduction, inversion or eversion deformity.

No additional diagnostic codes pertaining to the ankle include disability ratings higher than 30 percent.  Moreover, rating the Veteran's disability under multiple diagnostic codes would constitute impermissible pyramiding because the evaluation of the same manifestation-here, a marked ankle disability-under different diagnoses is to be avoided.  38 C.F.R. § 4.14.

The Veteran contends in his hearing testimony and elsewhere that his service-connected residuals of a fractured right ankle warrants a higher rating.

After reviewing all of the clinical evidence and subjective complaints, the Board finds that the preponderance of the evidence shows that a disability evaluation in excess of 30 percent for the Veteran's service-connected residuals of a fractured right ankle is not warranted.

With respect to DC 5262, the most probative evidence does not show nonunion of the tibia and fibula, with loose motion, requiring a brace.  Specifically, VA examiners' reports dated April 1994, July 1995, April 1999, September 2000, September 2006, March 2011, and May 2013 did not find nonunion.  Moreover, after reviewing x-rays associated with the April 1999 VA examination, the examiner concluded that the Veteran's distal fibula fracture had healed.  Further, the March 2011 VA examiner found that x-rays of the Veteran's right ankle showed "No evidence of nonunion."  Finally, the May 2013 VA examiner found that "There is no evidence of nonunion of the tibia and fibula."

With respect to DC 5270, the most probative evidence does not show ankylosis of the ankle in plantar flexion at more than 40°, or in dorsiflexion at more than 10°, or with abduction, adduction, inversion or eversion deformity.  Specifically, VA examiners' reports dated April 1994, July 1995, April 1999, September 2000, September 2006, March 2011, and May 2013 show active and/or passive ranges of motion which demonstrate the absence of ankylosis, and include none of the specified deformities.  Moreover, the September 2000 VA examiner found that the Veteran's right ankle "is normally aligned without any deformity."  Likewise, the September 2006 VA examiner found that the Veteran's right ankle alignment is normal.  Further, the March 2011 and March 2013 VA examiners expressly found that the Veteran has no right ankle joint ankylosis.

The Board is cognizant of some evidence to the contrary regarding the Veteran's ability to dorsiflex the right foot and eversion, but finds that its probative value is outweighed by other evidence.  Specifically, Dr. Ronald E. Little, MD, found in March 1997 and December 1999 that the Veteran had an inability to dorsiflex his right foot.  Additionally, Dr. Nadine S. Jennings, MD, found in December 2000 that the Veteran had "trace dorsiflexion and eversion."  The Board notes that these findings are consistent with the September 2000 VA examiner's findings that the Veteran had "no active movement in flexion or extension."  However, the September 2000 VA examiner found that the Veteran had passive range of motion in all spheres, and explained the discrepancy between the apparent lack of active range of motion and the ability to attain passive range of motion as follows:

[The Veteran] resents touching the ankle, complaining of severe pain and as mentioned before holds the ankle in neutral position....The clinical presentation of pain during this examination is inconsistent with the objective findings.  In my opinion, there should not be any limitation of activity imposed by the service-connected right ankle injury.  This is decided on the basis of the medical history....[and] the clinical evidence [which] does not support the severity of pain complaints.  Joint exhibits lack of movement due to lack of participation on the basis of voiced complaint of pain.

The Board finds that the September 2000 VA examiner's findings are more probative than the findings of Drs. Little and Jennings because they account for the discrepancy between the Veteran's active and passive range of motion.  Moreover, the September 2000 VA examiner's findings are also more consistent with the record-including the September 2006 VA examiner's finding of normal right ankle alignment, and the March 2011 and March 2013 VA examiners' findings that the Veteran has no right ankle joint ankylosis-since there is no plausible explanation for why or how the Veteran's ostensible right ankle eversion and ankylosis had healed.  See Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999) (where, as here, conflicting competent opinions are of record, the Board can ascribe greater probative weight to one opinion over another, provided that a rational basis is given.)

With respect to foot drop, the September 2000 VA examiner found none present.  The September 2006 opined that any "foot drop" is unrelated to residuals of the right ankle fracture because the ankle fracture did not have any neuromuscular involvement, the Veteran has a history of stroke which began decades after service, and his clinical manifestations on examination-including active extension of his big toe joint-are inconsistent with any organic foot drop condition.

The Board is cognizant of some evidence to the contrary regarding the Veteran's reported foot drop, but finds that its probative value is outweighed by the objective evidence.  First, Drs. Little and Jennings diagnosed the Veteran with foot drop in March 1997 and December 2000, respectively.  The Board finds that these diagnoses are outweighed by the more probative findings of the September 2000 and September 2006 VA examiners.  See Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999).  First, Drs. Little and Jennings provided no explanations for their conclusions that the Veteran has a right foot drop beyond the fact that they examined him.  By contrast, the September 2000 VA examiner explained that the Veteran's right ankle was held in neutral position and exhibited "no evidence of clinical or pathological footdrop."  Second, the September 2006 VA examiner explained that the Veteran's extension of his big toe joint was inconsistent with any organic foot drop condition.  As the September 2000 and September 2006 VA examiner's opinions explain why the Veteran's apparent foot drop is inconsistent with his other motions-namely, holding his right ankle in a neutral position and extending his big toe joint-they merit greater probative value than Drs. Little and Jennings's unexplained findings of right foot drop.  Likewise, while the Veteran is competent to report his own foot drop, the Board finds that his report of same lacks credibility because it is inconsistent with the objective findings of the September 2000 and September 2006 VA examiners, and because it is more consistent with the overstating of symptoms documented by the September 2000 VA examiner.  Consequently, the Board concludes that the most probative evidence of record shows that the Veteran does not have, and has not had, right foot drop.

Further, Dr. Jennings's recording in her December 2000 report that the Veteran "has had a footdrop" since his 1957 parachuting accident in service warrants no probative value, both because the most probative evidence of record shows that he does not have a right foot drop during his appeal, and because she offered no objective evidence or discussion of existing records beyond the Veteran's lay statement in support of that history.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that "a bare transcription of a lay history is not transformed into 'competent medical evidence' merely because the transcriber happens to be a medical professional.")

Based on the foregoing, the Board finds that in the absence of nonunion of the tibia and fibula, ankylosis, or any abduction, adduction, inversion or eversion deformity, a rating in excess of the Veteran's current 30 percent for his residuals of a fractured right ankle is not warranted.

Additionally, there is no factually ascertainable basis for an increase in the residuals of a fractured right ankle within one year prior to the date of the Veteran's claim.  38 C.F.R. § 3.400(o).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, the Board finds that the rating criteria contemplate the Veteran's residuals of a fractured right ankle, as the manifestations thereof are contemplated in the assigned characterization of "marked" ankle disability (e.g., it is rated as being worse than "slight" or "moderate") contained within the rating criteria.  38 C.F.R. § 4.71a, DC 5262.  The rating criteria are therefore adequate to evaluate the Veteran's residuals of a fractured right ankle, and referral for consideration of an extraschedular rating is not warranted.



ORDER

An evaluation in excess of 30 percent for residuals of a fractured right ankle is denied.


REMAND

Remand is required regarding the psychiatric disability claim because there is some contradictory evidence of record, but no adequate and factually accurate opinion as to whether any pre-stroke psychiatric disorder was attributable to the Veteran's service, or to his service-connected right ankle disability.  

Pending a final decision regarding the service connection claim, a decision on the TDIU claim would be premature.  

In order to assist the examiner and to expedite future review of the psychiatric disorder claim, a history of the relevant evidence of record is related herein.

VA Treatment Records and Examination Reports

The Veteran's VA treatment records show some inverse correlation between his mental status and his service-connected right ankle disability, but without sufficient clarity or rationale to constitute a nexus opinion.

In December 1987, a treating VA clinician's assessment was that "High levels of anxiety and tension exist both in [the Veteran] and his wife."

In June 1988, the Veteran's treating VA orthopedic clinician wrote that:

This [patient] and his wife/daughter have repeatedly and persistently requested large amounts of Narcotic analgesics from the ortho[pedic] dep[artment] .  There is no clinical evidence to suggest that this [patient's right] ankle causes him enough discomfort to warrant a prescription of Demerol 100 mg x 90 pills!...He is NOT to be given any prescriptions for Narcotic pain medication from the ortho[pedic] department.  [Emphasis in original.]

In May 1989, a VA clinician noted that the Veteran had a history of psychosis in 1979.  The Veteran and his wife reported that they had lost their house.  (The July 1993 VA treatment record shows that this was due to the Veteran's arson and fraud.)  The Veteran denied any auditory or visual hallucinations, and any suicidal or homicidal ideations.  The clinician diagnosed adjustment disorder with anxious mood, and found that he did not need psychiatric hospitalization.

In July 1989, the Veteran was referred for VA treatment from orthopedics for detoxification from pain medications.  The VA clinician noted that the Veteran had a history of brief reactive psychosis in 1979, and adjustment disorder with anxious mood in May 1989.  He also noted that the Veteran had received psychiatric treatment three years ago (i.e., in 1986) for hearing voices, which he subsequently denied.

In June 1991, the Veteran presented to a VA clinician with paranoid anxiety and reports of auditory hallucinations.

In April 1992, a VA examiner diagnosed the Veteran with anxiety disorder NOS (not otherwise specified), with depression.  He opined that the pain medication that the Veteran was taking was for appropriate conditions and within the recommended dosage range, and as such there was no basis for a diagnosis of drug abuse.  The examiner did not provide a nexus opinion on direct or secondary service connection for the diagnosed anxiety disorder or depression.

In November 1992, a VA clinician diagnosed depression, but did not provide a nexus opinion.

In December 1992, the Veteran had a stroke which resulted in his hospitalization for 14 days (according to a July 1993 VA treatment record).

In January 1993, a treating VA clinician wrote that the Veteran denied any major depression, and said that his depression seems to have decreased since he began feeling better physically.

In May 1993, a VA triage nurse noted that the Veteran reported having severe pain in his right ankle, and psychological problems secondary to pain.

In July 1993, the Veteran told a treating VA clinician that his first clinical mental health treatment was in 1979 when he was experiencing situational stressors, including charges of arson and fraud, and the resulting loss of his house.  He reported that he had one psychiatric hospitalization, in 1979 at the Miami VA, for homicidal ideation and hearing voices telling him to hurt lawyers.  He reported that he received treatment from a private psychiatrist until 1984, and then went to VA where he was diagnosed with schizophrenia and paranoia.

In November 1993, a VA clinician diagnosed anxiety neurosis.

In December 1993, a VA clinician assessed the Veteran with "Anxiety / Post old injury right ankle."

In October 1994, a VA clinician continued the Veteran's medications for anxiety, depression, and insomnia.

In January 1995, a VA clinician found that the Veteran had no objective signs of anxiety.

In early 1997, the Veteran had three additional strokes, which resulted in sustained right hemiparesis and some difficulty producing speech (according to an April 1999 VA examination report).

In April 1999, a VA examiner opined that the Veteran "currently appears to only experience psychological symptoms relating to his recent strokes.  He did not admit to having psychological reactions secondary to his ankle pain.  His crying spells might be emotional incontinence resulting from his left hemisphere stroke."  The examiner diagnosed mood disorder secondary to general medical condition-stroke.

In October 2007, a VA examiner noted that the Veteran stated that the year was 1939; he did not know the date; he did not know the name of the president or governor; and he believed that the United States was "fighting in Vietnam."  The examiner diagnosed dementia and mood disorder, both secondary to cerebrovascular accident.  The examiner opined that:

[The Veteran] shows symptoms of depression and cognitive disturbance, which appears secondary to his multiple strokes.  There does not appear to be any relationship between this and his ankle disability or other injuries in the service.  Thus, I believe it is not at least as likely as not that his current psychiatric problems are due to either his ankle disability or any other service-incurred injury.  He is worried about not having money because he does not have enough disability, but this appears to be a natural concern.  He is fairly dysfunctional from his cognitive problems....I essentially agree with the conclusions of [the VA examiner] and his evaluation in 1999.

In an October 2009 addendum opinion, the October 2007 VA examiner stated:

There was no evidence from the C-file or the interview [to show that] either the dementia or the mood disorder was linked to his time in the service or [e]ffects of his service connected injury.

My conclusion remains the same as my previous report in 2007.  As I explained back then, I did not believe it is at least as likely as not that either his depression or cognitive problems were proximately due to [or] a result of or aggravated by his service connected right ankle fracture.  These are separate and distinct conditions and there is nothing in the file to change my opinion from before.  There was no relationship of these conditions to his service connected disability.  They do not in any way represent a continuation or worsening of any pre-existing condition.

In July 2013, a VA examiner opined that the Veteran has dementia due to multiple strokes, that PTSD could not be determined without resorting to mere speculation, and that there is "no evidence of continuous mental health problems since his discharge that establish a nexus with his claimed service stressor."

Dr. Ferguson

The Veteran has multiple positive nexus opinions from his private treating physician, Debora L. Ferguson, MD.  However, some the facts set forth by Dr. Ferguson deviate in pertinent respects from the Veteran's history-particularly with respect to combat service.  Specifically, the Veteran served from August 1955 to August 1959, during a period other than wartime.  See 38 U.S.C.A. § 1131.  Further, neither his DD Form 214 nor any other evidence documents any service by the Veteran in combat.  

In any event, in March 2004, Dr. Ferguson recorded that the Veteran stated that he has been depressed due to the fact that his leg was not getting better.

In May 2009, Dr. Ferguson opined that the Veteran "has suffered from the trauma of wartime and is diagnosed with Post Traumatic Stress Disorder.  He continues to be on medication for this illness."

In September 2009, April 2010, and June 2010, the Veteran told Dr. Ferguson that he was having flashbacks to when he had jumped out of a parachute in service.

In August 2010, Dr. Ferguson opined that since his parachute accident in service, the Veteran "has presented with symptoms of Post Traumatic Stress Disorder and has a history of psychiatric problems related to the war and his injuries.  [He] has been in treatment with me since 11/2003.  He is being treated for depression and post traumatic stress disorder."  

In March 2011 and October 2011, the Veteran told Dr. Ferguson that he was having nightmares about jumping out of a parachute in service.  He also told her in March 2011 that after his parachute accident in service, he was placed in a psychiatric hospital at Ft. Campbell for three months.  (The NPRC informed VA that searches of Ft. Campbell Army Hospital for 1957 were conducted, but no records of psychiatric treatment of the Veteran were located.)

In August 2013, Dr. Ferguson wrote that the Veteran has been seen in her office since 4/1999.  She opined that the Veteran "has a long history of depression starting in 1955 when he had [a] parachute accident while in the service....He has issues with flashbacks related to his accident while in service.  [He] suffers from Post Traumatic Stress Disorder."  Dr. Ferguson also diagnosed dysthymia, and ruled out mild dementia.  

Medical Opinion Request

The April 1999 and October 2007 VA examination reports (with the October 2009 addendum opinion) are adequate to establish that the Veteran's post-stroke dementia and mood disorder are unrelated to his service, or to his service-connected right ankle disability.  However, the aforementioned records do not contain an adequate and factually accurate opinion as to whether any pre-stroke psychiatric disorder was attributable to the Veteran's service, or to his service-connected right ankle disability.

Although the October 2007/2009 VA examiner provides a negative nexus opinion, his rationale depends upon a purported absence of evidence in the claims file linking the Veteran's psychiatric disorder(s) to service, or to the service-connected right ankle disability.

As reflected above, the Veteran's documented psychiatric diagnoses began with a VA clinician's May 1989 diagnosis of adjustment disorder with anxious mood.  Moreover, the Veteran alternately describes having first had psychiatric treatment in service at Ft. Campbell in 1957 (as he reported in a VA Form 21-4142 dated July 2010), or at a Miami VA facility in 1979 when he was experiencing situational stressors, including charges of arson and fraud, and the resulting loss of his house (as he reported to a treating VA clinician in July 1993).  Because the 1957, 1979, and 1989 dates all precede the Veteran's strokes, and because there is some evidence correlating the pre-stroke psychiatric symptoms with the Veteran's service-connected right ankle disability and/or his parachuting accident in service, an addendum opinion is required to review this history and provide nexus opinions.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appellant and ask that she identify any outstanding VA and non-VA records pertaining to the Veteran's acquired psychiatric disorders that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the appellant that she may submit additional lay statements from herself and from other individuals who have first-hand knowledge of the nature and onset of the Veteran's acquired psychiatric disorders.  She should be provided an appropriate amount of time to submit this lay evidence.

3.  After physically or electronically associating any pertinent, outstanding records, an addendum opinion from an appropriate VA clinician should be obtained.  The Veteran should not be asked to attend another examination.

The examiner should state whether it is at least as likely as not that any pre-stroke acquired psychiatric disorders are related to or had their onset in service, or within one year of discharge from service.

The examiner should state whether it is at least as likely as not that any pre-stroke acquired psychiatric disorders were caused by his service-connected right ankle disability.

The examiner should state whether it is at least as likely as not that the Veteran's pre-stroke acquired psychiatric disorders were aggravated beyond the natural progress of the disease by his service-connected right ankle disability.

In offering any opinion, the examiner should take into consideration all the evidence of record, to include the history described in the claims file and this Remand, medical records, the Veteran's lay statements, accepted medical principles, and objective medical findings.

The rationale for all opinions expressed should be set forth in a legible report.

4.  Then readjudicate the appeal, including entitlement to TDIU benefits.  If the claim remains denied, issue a supplemental statement of the case to the appellant and her representative and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


